DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3, 5, 7-16 and 31-33 are pending and the subject of this FINAL Office Action.  Claims 31-33 are new.  

Claim Interpretation
Applicants broadly claim generic “deposition reactor” “integrated” with “fabrication unit” and “controller.”  The preamble “for manufacture of a tool” fails to distinguish the system over the prior art, especially because the system does not include a tool.  See MPEP § 2111.
Based on the broad explanation in the specification, “deposition reactor configured for molecular layer deposition or atomic layer deposition of powder to manufacture coated particles” is anything capable of molecular layer deposition or atomic layer deposition.
Applicants fail to clearly and specifically re-define “integrated”; thus it receives its broadest common meaning of “to form, coordinate, or blend into a functioning or unified whole.”  See MPEP 2173.05(a)(III) (“Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.”); Merriam-Webster, definition of integrate, avail at https://www.merriam-webster.com/dictionary/integrate, accessed 08/10/2022.  This encompasses a system of parts connected in any way to form functioning whole.  See Merriam-Webster, definition of system, avail at https://www.merriam-webster.com/dictionary/system, accessed 08/10/2022.
As to the “controller,” the expression of claim 1 "a controller that controls the deposition reactor and the fabrication unit, wherein the fabrication unit and the deposition reactor are integrated for automated fabrication of the tool using the coated particles from the deposition reactor as building material for the 3D printing" attempts to define the subject-matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing any specific structural features necessary for achieving this result.  Thus, claim 1 encompasses any controller (which is only intended to be used in this way).
In claims 5, 6, and 14-16, the description of the components therein as to their uses fails to distinguish over the prior art; and no metal powder or drilling tool is required in the system of claim 1.  Thus, these claims are rejected for the same reasons as claim 1.
	The Office notes that Applicants disclose a single embodiment of ALD/MLD deposition reactor 105 using TMA or DEZ (Fig. 1), and laser-assisted ALD-coated metal 3D printer 110 (Figs. 1C, 1D, 3).
	Applicants amend claim 1 to recite “an inlet for substrate particles; an inlet for precursor gases.”  This only states an intended use of inlets.  Furthermore, the claims do not recite any specific “substrate particles” or “precursor gases.”  The claims also fail to recite any specific structures of the inlets.  Thus, these inlets encompass any inlet.
	Applicants amend claim 1 to recite “a reaction tray configured to collect coated particles, the reaction tray comprising pores configured to permit passage of gas therethrough but not passage of substrate particles therethrough.”  However, neither the claims nor the specification clearly define the particular structure of a tray that specifically yields “permit passage of gas therethrough but not passage of substrate particles therethrough.”  Neither the claims nor the specification clearly require any particular pore size, tray material, tray size, tray location, tray shape or any other structural or compositional features.  In addition, the claims do not recite any particular “gas” or “substrate particles.”  In fact, the specification states “The reaction tray 155 is made of a metal that does not react with either of the precursors 135, 140, for example, stainless steel” (para. 0023); and discloses a single embodiment in Figure 1 (which is the same as the prior art).  The prior art previously cited, and recited below teaches stainless steel reaction trays, and trays similar to Figure 1.  Thus, the “reaction tray” is indistinguishable from conventional reaction trays in the art.
	Applicants amend claim 1 to recite “wherein the deposition reactor is configured so that the precursor gases initially contact a first side of the reaction tray and so that the substrate particles are disposed on a second side of the reaction tray opposite the first side of the reaction tray.”  However, neither the claims nor the specification clearly define the particular structure of a “deposition reactor” that specifically yields “precursor gases initially contact a first side of the reaction tray and so that the substrate particles are disposed on a second side of the reaction tray opposite the first side of the reaction tray.”  Neither the claims nor the specification clearly require any particular pore size, tray material, tray size, tray location, tray shape or any other structural or compositional features; or any similar features of the generic “deposition reactor.”  In addition, the claims do not recite any particular “precursor gas” or “substrate particles.”  Regardless, the prior art teaches deposition reactors used with reaction trays to accomplish the same purposes as claimed (see CLEARY; BAUM).  Thus, the “deposition reactor” is indistinguishable from conventional deposition reactor with tray found in the prior art.
	Applicants add claim 31 which recites “wherein the inlet for precursor gases is configured to purge excess precursor gas.”  However, neither the claims nor the specification clearly define the particular structure of an “inlet” that specifically yields “purge excess precursor gas.”  In addition, the claims fail to define “excess.”  Finally, the claims fail to recite any particular “precursor gas.”  Thus, the inlet of claim 31 is any conventional inlet as it is indistinguishable from prior art inlets.
	Applicants add claim 32 which recites “wherein the reaction tray comprises metal that does not react with the substrate particles or the precursor gases.”  However, neither the claims nor the specification clearly define the particular metal that specifically yields “does not react with the substrate particles or the precursor gases.”  In addition, the claims fail to define the “substrate particles” or the “precursor gases.”  Thus, the metal can be any metal.
	Applicants add claim 33 which recites “wherein the fabrication unit is filled with an inert gas.”  This is a statement of intended use of the system to fill the fabrication unit with inert gas.  Thus, this fails to distinguish the system over the prior art.
	
	

New Grounds of Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 9-12, 14-16 and 31-33 are rejected under 35 U.S.C. § 103 as being unpatentable over NEUCHTERLEIN (US 2018/0161874), in view of CLEARY (US 20100255198) and BAUM (US 20170342557).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar ALD/MLD deposition reactor with removable porous tray with a reasonable expectation of success
As to claim 1, NEUCHTERLEIN teaches system with ALD deposition reactor integrated with 3D printer for laser powder bed fusion additive manufacturing process (paras. 0009, 0126, Figs. 1-3, 5), and controller (controlling AM and mixing/ALD; paras. 0056-57).  It is also noted that a controller (e.g. computer, processor, human) would be required to control the process of NEUCHTERLEIN to ensure steps are carried out according to plan.  As to using ALD deposition reactor paragraph 0126 states 
Alternatively, the nucleant material 314 may be provided as a coating on the aluminum alloy powder 312. If so, the process used to coat the aluminum alloy powder 312 with the nucleant material 314 may be regarded as the blending step, with the coated aluminum alloy powder being regarded as the blended mixture. Processes suitable for coating the aluminum alloy powder 312 with the nucleant material 314 include, but are not limited to, ball milling, spray binding, spray drying, and atomic layer deposition.

Thus, NEUCHTERLEIN explicitly teaches to use ALD process in same device as AM process.
	Further as to claims 1 and 31, the ALD device would require inlet/opening for powder and other reactants and outlet/opening for coated metal particles to exit for use in 3D printing (see Figs. 1-3, for example).  In addition, use of gas in the system would also require an inlet to allow gas in.  
	As to claims 9-11 and 14-15, NEUCHTERLEIN teaches platform lift, laser or electron beam print head (paras. 0039, 0121, Figs. 1-3, 5), and metal or other powders (paras. 0003, 0008-09, 0021).
	As to claim 12, NEUCHTERLEIN teaches a vacuum (paras. 0018, 0038, 0042, 0056, 0067).
	As to claim 33, NEUCHTERLEIN teaches fabrication unit, which is also capable of being filled with gas (Fig. 1, for example).
NEUCHTERLEIN does not explicitly teach the deposition reactor comprises a reaction tray for collecting the coated particles, tray has pores and is made of metal, the pores are configured to permit the passage of gas but not of solid particles therethrough, the reaction tray is movable to transfer the coated particles out of the deposition reactor or non-reactive metal.
	However, the prior art demonstrates that ALD/MLD deposition reactors with such trays were familiar in the art.  CLEARY teaches removable stainless steel trays with opening/pores to allow gas through to react with metal particles in ALD/MLD deposition reactors (paras. 0054-55, Figs. 1-3).  BAUM teaches removable stainless steel trays with opening/pores to allow gas through to react with metal particles in ALD/MLD deposition reactors used for TMA or DEZ precursor (paras. 0061, 0066, Figs. 1-3).  In fact, the specification states “The reaction tray 155 is made of a metal that does not react with either of the precursors 135, 140, for example, stainless steel” (para. 0023).   In sum, the prior art provides motivation and a reasonable expectation of success to use stainless steel trays with opening/holes/pores in ALD/MLD deposition reactors.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar stainless steel trays with opening/holes/pores in ALD/MLD deposition reactors to make 3D printer powders in NEUCHTERLEIN with a reasonable expectation of success.  

Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over NEUCHTERLEIN (US 2018/0161874), in view of CLEARY (US 20100255198) and BAUM (US 20170342557), in view of HERZOG (US 20190054686) and NG (US 20170072636).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar powder movement techniques such as tunnels with conveyor belt to prevent contamination and contain powder with a reasonable expectation of success
As to claim 1, NEUCHTERLEIN teaches the elements of these claims as explained above.
NEUCHTERLEIN does not explicitly teach a transport tunnel that joins the deposition reactor and the fabrication unit, wherein the transport tunnel comprises a conveyor belt configured to transport the coated particles from the deposition reactor to the fabrication unit.
	However, the prior art demonstrates that conveyor belts in tunnels to transport powder build material were familiar in the art.  HERZOG teaches tunnels with conveyor belts to move 3D printer components (e.g. containers with powder) to various areas of a 3D printer system (Abstract, Figs. 1-2).  NG shows a tunnel formed by rings in which is a belt conveyor to directly transport powder build material to various areas of a 3D printing station to contain powder and prevent contamination (Abstract, Fig. 1).  In sum, the prior art provides motivation and a reasonable expectation of success to use familiar techniques for conveying materials such as tunnels with belt conveyors to contain powder and prevent contamination.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar techniques to convey powder from the powder manufacturing area of NEUCHTERLEIN to the 3D printer of NEUCHTERLEIN with a reasonable expectation of success.  

	Claims 13 is rejected under 35 U.S.C. § 103 as being unpatentable over NEUCHTERLEIN (US 2018/0161874), in view of CLEARY (US 20100255198) and BAUM (US 20170342557).
	NEUCHTERLEIN teaches the elements of claim 1 as explained above.  
	NEUCHTERLEIN does not explicitly teach at least one additional deposition reactor attached to the fabrication unit.
	However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP § 2144.04(VI)(B).  Furthermore, a skilled artisan would have been motivated to add another deposition reactor in NEUCHTERLEIN because NEUCHTERLEIN suggests additional mixers/deposition reactor for additional mixes (para. 0016, for example).
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to add additional deposition reactor with a reasonable expectation of success.

Claims 1, 3, 5, 9-16 and 31-33 are rejected under 35 U.S.C. § 103 as being unpatentable over KARUPPOOR (US 20190091769), in view of DE102011008809, in further view of KING (US 20200276638) and NEUCHTERLEIN (US 2018/0161874), in further view of CLEARY (US 20100255198) and BAUM (US 20170342557).
	This rejection is presented in the interest of compact prosecution to the extent the claims are amended to recite or encompass ALD/MLD deposition reactor integrated with 3D printer specifically configured to print drilling tools for oil processing.
The prior art demonstrates that a skilled artisan would have found it prima facie obvious before effective filing to combine ALD/MLD deposition reactors with 3D printers specifically configured to print drilling tools for oil processing in order to allow mobile, efficient printing of replacement parts at or near oil wells with a reasonable expectation of success.
	KARUPPOOR teaches mobile platform that includes a metal powder production machine that receives solid and continuous metal and outputs a metal powder; the mobile platform further includes an additive manufacturing system that receives the metal powder and outputs a manufactured component, and controller controlling everything (Abstract, Figs. 1-2, 6).  The purpose is to repair oil drilling components at a remote oil well work sites (Title, paras. 0003, 0006, Figs. 1-2, 6).
	As to claims 9-10, the system includes laser head and print platform (paras. 0040).
	As to claims 14-15, the system uses metal and ceramic powders (Abstract).
	As to claim 16, the system makes drilling tools (paras. 0003, 0006, Figs. 1-2, 6).
	DE102011008809 also provides motivation to integrate the production of powder and 3D printer for its use into a single housing to prevent contamination (Fig. 1 and State of the Art).
	Neither KARUPPOOR nor DE102011008809 explicitly teach ALD/MLD deposition reactors; or a reaction tray configured to collect coated particles, the reaction tray comprising
pores configured to permit passage of gas therethrough but not passage of substrate particles
therethrough and wherein the deposition reactor is configured so that the precursor gases initially contact a first side of the reaction tray and so that the substrate particles are disposed on a second side of the reaction tray opposite the first side of the reaction tray; or claims 11, 12 or 13.
	However, both KING and NEUCHTERLEIN provide motivation to use ALD/MLD produced powders in 3D printing with superior performance and/or functional benefits.  KING teaches 
Nano-engineered coatings are provided for metallic, polymeric and/or ceramic powder metallurgy feedstock powders to produce workpieces with superior performance and/or functional benefits, as are methods of manufacturing injection molding and additive manufacturing feedstock powders containing these coatings and additional respective functional benefits

(Abstract).  3D printing is well-known for Just-In-Time or an on-demand basis (reducing cost barriers) such as in KARUPPOOR and DE102011008809 (para. 0041).  Improvements include improved homogeneity and uniformity allows for improved material properties such as fracture toughness; replacing mechanical alloying processes with ALD coatings or other ways to incorporate nano-engineered secondary phases that comprise a homogeneous distribution of materials or compounds will lead to significant improvements in alloy compositions and properties while reducing the production costs (para. 0070).  One embodiment of this disclosure relates to a cost-reduction strategy for workpiece manufacturing that uses a low-cost and high-throughput Atomic Layer Deposition (ALD) nanostructured coating process to engineer the grain size and structure of the finished workpiece, in order to precisely tailor the mechanical properties of AM-derived parts such that they are comparable to currently procured parts (para. 0041).  This is accomplished by ALD or MLD (paras. 0040, 0041, 0062, 0064, 0066, 0067, 0068, 0070, 0073, 0079, 0080, 0081, claim 1).
NEUCHTERLEIN teaches using ALD/MLD produced powders in 3D printing as explained above.  NEUCHTERLEIN teaches system with ALD deposition reactor integrated with 3D printer for laser powder bed fusion additive manufacturing process (paras. 0009, 0126, Figs. 1-3, 5), and controller (controlling AM and mixing/ALD; paras. 0056-57).  It is also noted that a controller (e.g. computer, processor, human) would be required to control the process of NEUCHTERLEIN to ensure steps are carried out according to plan.  As to using ALD deposition reactor paragraph 0126 states 
Alternatively, the nucleant material 314 may be provided as a coating on the aluminum alloy powder 312. If so, the process used to coat the aluminum alloy powder 312 with the nucleant material 314 may be regarded as the blending step, with the coated aluminum alloy powder being regarded as the blended mixture. Processes suitable for coating the aluminum alloy powder 312 with the nucleant material 314 include, but are not limited to, ball milling, spray binding, spray drying, and atomic layer deposition.

Thus, NEUCHTERLEIN explicitly teaches to use ALD process in same device as AM process.
	As to claims 1 and 31, the ALD device would require inlet/opening for powder and other reactants and outlet/opening for coated metal particles to exit for use in 3D printing (see Figs. 1-3, for example).
	As to claims 9-11 and 14-15, NEUCHTERLEIN teaches platform lift, laser or electron beam print head (paras. 0039, 0121, Figs. 1-3, 5), and metal or other powders (paras. 0003, 0008-09, 0021).
	As to claim 12, NEUCHTERLEIN teaches a vacuum (paras. 0018, 0038, 0042, 0056, 0067).
	As to claim 13, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP § 2144.04(VI)(B).  Furthermore, a skilled artisan would have been motivated to add another deposition reactor in NEUCHTERLEIN because NEUCHTERLEIN suggests additional mixers/deposition reactor for additional mixes (para. 0016, for example).
	Further as to claims 1 and 31, the ALD device would require inlet/opening for powder and other reactants and outlet/opening for coated metal particles to exit for use in 3D printing (see Figs. 1-3, for example).  In addition, use of gas in the system would also require an inlet to allow gas in.  
	As to claim 33, NEUCHTERLEIN teaches fabrication unit, which is also capable of being filled with gas (Fig. 1, for example).
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute ALD/MLD deposition reactor powder production for the powder production of KARUPPOOR to yield superior powders for 3D printing with a reasonable expectation of success.
In addition, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar ALD/MLD deposition reactor with removable porous tray with a reasonable expectation of success
As to claim 1, KARUPPOOR, in view of DE102011008809, in further view of KING and NEUCHTERLEIN teaches the elements of these claims as explained above.
KARUPPOOR, in view of DE102011008809, in further view of KING and NEUCHTERLEIN does not explicitly teach the deposition reactor comprises a reaction tray for collecting the coated particles, tray has pores and is made of metal, the pores are configured to permit the passage of gas but not of solid particles therethrough, the reaction tray is movable to transfer the coated particles out of the deposition reactor.
	As to claims 1 and 32, however, the prior art demonstrates that ALD/MLD deposition reactors with such trays were familiar in the art.  CLEARY teaches removable stainless steel trays with opening/pores to allow gas through to react with metal particles in ALD/MLD deposition reactors (paras. 0054-55, Figs. 1-3).  BAUM teaches removable stainless steel trays with opening/pores to allow gas through to react with metal particles in ALD/MLD deposition reactors used for TMA or DEZ precursor (paras. 0061, 0066, Figs. 1-3).  In fact, the specification states “The reaction tray 155 is made of a metal that does not react with either of the precursors 135, 140, for example, stainless steel” (para. 0023).   In sum, the prior art provides motivation and a reasonable expectation of success to use stainless steel trays with opening/holes/pores in ALD/MLD deposition reactors.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar stainless steel trays with opening/holes/pores in ALD/MLD deposition reactors to make 3D printer powders in NEUCHTERLEIN with a reasonable expectation of success.  

Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over KARUPPOOR (US 20190091769), in view of DE102011008809, in further view of KING (US 20200276638) and NEUCHTERLEIN (US 2018/0161874), in further view of HERZOG (US 20190054686) and NG (US 20170072636).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar powder movement techniques such as tunnels with conveyor belt to prevent contamination and contain powder with a reasonable expectation of success
As to claim 1, KARUPPOOR, in view of DE102011008809, in further view of KING and NEUCHTERLEIN teaches the elements of these claims as explained above.
KARUPPOOR, in view of DE102011008809, in further view of KING and NEUCHTERLEIN does not explicitly teach a transport tunnel that joins the deposition reactor and the fabrication unit, wherein the transport tunnel comprises a conveyor belt configured to transport the coated particles from the deposition reactor to the fabrication unit.
	However, the prior art demonstrates that conveyor belts in tunnels to transport powder build material were familiar in the art.  HERZOG teaches tunnels with conveyor belts to move 3D printer components (e.g. containers with powder) to various areas of a 3D printer system (Abstract, Figs. 1-2).  NG shows a tunnel formed by rings in which is a belt conveyor to directly transport powder build material to various areas of a 3D printing station to contain powder and prevent contamination (Abstract, Fig. 1).  In sum, the prior art provides motivation and a reasonable expectation of success to use familiar techniques for conveying materials such as tunnels with belt conveyors to contain powder and prevent contamination.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar techniques to convey powder from the powder manufacturing area of NEUCHTERLEIN to the 3D printer of NEUCHTERLEIN with a reasonable expectation of success.  
	Response to Arguments
	The Office is not convinced of error by Applicants conclusory remarks in the Reply 09/07/2022.  Applicants conclude that 
Neuchterlein does not disclose such subject matter, and it would not have been obvious to a person of ordinary skill in the art to modify Neuchterlein in view of the additional references relied upon by the Examiner to provide such subject matter. Nor would it have been obvious to a person of ordinary skill in the art to modify Karuppoor in view of DE102011008909, King and Neuchterlein to provide the subject matter covered by independent claim 1

(pg. 5).  This is an incomplete argument as it fails to provide any evidence.  Thus the rejections are not overcome.

Prior Art
The following prior art is considered pertinent: US 20210026332; US20180133804; US 20170182558; US 20170368603; US 20180025797; US 20180056435; US 20200171752; US 20210387259; US 20180363136.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743